DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 08/31/2020 is acknowledged.
Claims 1-12 and 21-27 are currently pending in this application with claims 13-20 being cancelled.
Specification
The substitute specification filed 04/15/2021was entered and conforms to 37 CFR 1.125(b).
Drawings
The drawings were received on 04/15/2021. These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12 and 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti (US 6,408,541). With respect to claim 1, Morretti discloses an article of footwear (shoe 10, see figure s 1 & 9) comprising: an upper (permeable and waterproof upper structure formed of a moisture-permeable upper 11 and a moisture-permeable and waterproof membrane 13 arranged adjacent to the upper 11); a strobel (insole 16 is made of two components, see FIG. 3: an inner component 21 and an outer peripheral component 22) stitched (stitched seam 17) to the upper at a series of stitches (the fluid materials may penetrate through the outer component 22 about the stitched seams 17 and bond with the outwardly folded edge 18 of the upper, see figure 2) disposed in stitch holes (openings shown in figure 1 that extend all around the lower periphery of the upper and periphery of the outer component 22) that extend through the strobel (see figures 1-3); wherein the strobel (16) and the upper (11 & 13) define a foot-receiving cavity with an inner surface of the strobel disposed at the foot-receiving cavity (the upper 11& 13 is affixed to the strobel/insole 16 by the .
	With respect to claim 4, Moretti discloses wherein the article of footwear is characterized by the absence of an insole/insert (prior to inserting the insert/inner sole 28).	
	With respect to claim 12, Moretti discloses wherein: the inner surface (top surface of inner component 21) of the strobel (16) abuts an inner surface (inner surface that is displaced from the foot-receiving cavity, see figures 1-2) of the upper (11 & 13) along a periphery of the strobel to define a peripheral flange (outwardly folded edge 18 of the upper that is joined with stitch 17, see figure 2); and the stitch holes (openings as shown in figures 1- 2 where a stich passes through) extend through the peripheral flange from the outer surface of the strobel to the outer surface of the upper and are displaced from the foot-receiving cavity (see figure 2).
	With respect to claim 26, Moretti discloses an article of footwear (shoe 10, see figure s 1 & 9) comprising: an upper (permeable and waterproof upper structure formed of a moisture-permeable upper 11 and a moisture-permeable .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Wiener et al. (Pub. No. US 20130232825 herein after Wiener). Moretti discloses all the limitations of the claims except for a gasket secured to the outer surface of the strobel, extending over the stitch holes, and configured to seal the stitch holes. Wiener discloses a gasket (seam tape 25, the seams can be made waterproof by sealing the seams with known sealing materials, such as seam tape 25. A seam tape may be used such as GORE-SEAM.RTM. tape (available from W. L. Gore and Associates, Inc.)) secured to the outer surface of the strobel (bottom layer joined to the upper to form a foot cavity, see figures 1-3), extending over the stitch holes, and configured to seal the stitch holes (the strobel board is attached by seam tape 25 or other mechanisms to the upper material 10 of the footwear). Therefore, it would have been obvious to one of ordinary skill in the art to provide a casket/seam tape that extends over the stitch holes of Moretti as taught by Wiener to make the seams/stitch holes waterproof.
	With respect to claims 6-7, Moretti discloses the series of stitches borders a perimeter of the strobel in a forefoot region, a midfoot region, and a heel region of the strobel (openings shown in figure 1 that extend all around the lower periphery of the upper and periphery of the insole/strobel 16).  It would have been obvious to one of ordinary skill in the art in view of Wiener to extend the gasket/seam tape over stitch holes in the heel region, the midfoot region and the forefoot region to provide a waterproof seam in the heel, midfoot and forefoot 
	With respect to claim 8, since the casket/seam tape is covering all the stitch holes that extend all around the footwear, a medial portion of the gasket will inherently extend over the stitch holes at a medial side of the strobel and a lateral portion of the gasket will inherently extend over the stitch holes at a lateral side of the strobel.
	With respect to claim 9, Moretti discloses wherein the outer surface of the strobel (16) is exposed to the midsole (23) between the medial portion of outsole (19) to a lateral portion of the outsole (19, see figures 1-3).
	With respect to claim 10, Moretti/Wiener discloses that the gasket/seam tape has an inner surface contacting the strobel and extending over the stitch holes; and the gasket includes an adhesive on the inner surface of the gasket (seam tape, which may contain adhesive on both the outside surface and inside surface of the seam tape).
	With respect to claim 21, Moretti/Wiener discloses wherein the gasket is between the outer surface of the strobel and an inner surface of the midsole.
Allowable Subject Matter
Claims 22-25 are allowed.
Claims 2-3, 11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are articles of footwear analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
04/27/2021